Order entered April 22, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01029-CV

                             STEPHANIE FREEMAN, Appellant

                                                V.

                              CITIMORTGAGE, INC., Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-04363-E

                                            ORDER
       The reporter=s record is overdue. See TEX. R. APP. P. 35.1. By order issued February 12,

2013, we ordered Vikki Ogden, court reporter for the County Court at Law No. 5, to file, within

thirty days, either the complete reporter=s record with exhibits or written verification that no

hearings were recorded. To date, the record has not been filed, nor have we received any

correspondence from the court reporter regarding her failure to file the record.

       Accordingly, we ORDER Vikki Ogden, court reporter for the County Court at Law No.

5, to file the reporter=s record within fifteen days of the date of this order. If the record is not

filed within that time, we will utilize the available remedies to obtain the record, which may

include ordering that Ms. Ogden not sit as a court reporter until the complete record is filed in

this appeal. We DENY appellee’s April 8, 2013 motion to dismiss the appeal.
/s/   DAVID LEWIS
      JUSTICE